internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp 3-plr-1 ate date distributing controlled this letter is in response to your date request for a supplement to our prior letter_ruling cc dom corp plr-118625-98 dated date the prior letter_ruling the facts and representations set forth in the prior letter_ruling are hereby incorporated except as modified below for purposes of this supplemental ruling the proposed transaction described in the prior letter_ruling has been modified in two respects first in the prior letter_ruling distributing was to continue to provide cash management services to controlled pursuant to a cash management agreement and provide certain management and operational services to controlled pursuant to a services agreement during a transition_period if any not expected to exceed months from the date of the transaction as described in item on page of the prior letter_ruling it is now proposed that distributing and controlled will make their plr-105184-99 employees available to each other as necessary during a transition_period if any not expected to exceed months from the date of the transaction and the company rendering the services will be entitied to receive payment from the other company for the reasonable costs and expenses_incurred in providing such services second in the prior letter_ruling distributing and controlled were to share their chief financial officer and general counsel after the transaction for a transition_period that will terminate promptly but in no event more than months following the transaction as described in item on pages of the prior letter_ruling it is now proposed that the transition_period for sharing the chief financial officer and general counsel will last up to months and that during such period the two individuals involved will continue to provide general business advice to both distributing and controlled even if during that period they cease to act formally as chief financial officer or general counsel respectively of one of the companies based on the information submitted we hold as follows the additional facts set forth in the supplemental ruling_request will have no adverse effect on the rulings set forth in the prior letter_ruling and such rulings will remain in full force and effect the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the ruling_request verification of the factual information and other data may be required as part of the audit process we express no opinion as to the tax treatment of the transaction under other provisions of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax return for the taxable_year s in which the transaction covered by this letter_ruling are consummated b37 plr-105184-99 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by viclor pemica victor penico chief branch
